Howell, J.
In May, 1806, the plaintiff obtained judgment against her husband, J. D. Lacour, for separation of property and the sum of over $14,000. Soon afterward it was credited with the sum of $5700, amount of a notarial transfer of certain lands by the husband to the wife in part satisfaction thereof. In March following the husband made another notarial dation en ■paiement of certain notes and movable property in further satisfaction of said judgments. Among said notes was one made by Mrs. C. M. Lacour as principal and O. Le.jeune, Jr., as security in solido for $110(5, secured by mortgage. The note was lost or destroyed, and the maker gave an acknowledgment thereof to the plaintiff, Mrs. A. Lacour, with a confession of judgment in her favor. On this instrument a writ of seizure and sale was taken out in the name of J. D. Lacour the husband, whereupon the defendant, Mrs. Dayries, caused a seizure theroot to he made by the sheriff under a, fit,, fa. against said J. D. Lacour, and the plaintiff enjoined the sale, claiming to bo owner of the property seized, and from a judgment against her she has appealed.
The first ground urged by defendant for affirming the judgment is that the judgment of Mrs. Lacour against her husband is a nullity for want of prompt and bona fide execution, as provided by article 2428 It. C. C.
The record does not sustain this position. Within a month of its rendition tin's judgment was partially satisfied, as shown by the credit thereon. This is not assailed. The next proceeding was the transfer, in March following, 1867, about ten months after the date of the judgment, of the notes, etc., including the claim .in controversy. These two acts are authentic, and were duly recorded, and they seem to have been a timely execution of the wiie’s judgment by the payment, in that mode, of her rights and claims, as far as the estate of the husband could meet them. It. C. C. 2428. It was not until more than a year after the date of the second act, and after the attorney had by mistake, .as he states in the first petition of injunction brought suit on the claim *139in question in the name of the husband, that the defendant endeavored •to enforce her judgment against the latter.
'The second and third grounds are that the note in dispute was never delivered to Mrs. Lacour and notice thereof given to the debtor.
The instrument on which the writ of seizure and sale was issued, on the petition of the husband, shows that the note belonged to the wife and notice thereof had been given to the maker, for she therein confessed judgment in favor of the wife.
We think the plaintiff has satisfactorily established her ownership ■of the property seized by the defendant and her right to a perpetual injunction, with one hundred dollars for attorney’s fees as damages.
It is therefore ordered that the judgment appealed from be reversed, and that plaintiff be decreed to be the owner of the property seized in the suit of Rosa Porche v. W. L. Brown et al., No. 505, and that the injunction herein be perpetuated, and said Rosa Porche, wife of .Edward Dnyries, be condemned to pay plaintiff one hundred dollars ■damages with costs in both courts.